Citation Nr: 0634976	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  03-17 960A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to an initial disability rating in excess of 
20 percent for service-connected low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel





INTRODUCTION

The veteran had active military service from January 1971 to 
October 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.


FINDINGS OF FACT

1.  The veteran's in-service psychiatric treatment was for an 
acute psychiatric episode from which the veteran recovered 
prior to his discharge from service.

2.  The veteran is currently diagnosed to have an anxiety 
disorder associated with his medical conditions, including 
his service-connected low back disorder.

3.  The veteran's current anxiety disorder is not related to 
his military service.

4.  Prior to September 23, 2002, the veteran's low back 
disorder, characterized as spinal stenosis of the lumbar 
area, is not productive of moderate intervertebral disc 
syndrome with recurring attacks and intermittent relief, 
severe limitation of motion of the lumbar spine, ankylosis of 
the lumbar spine, or fracture of a vertebra.  

5.  As of September 23, 2002, the medical evidence shows the 
veteran's low back disorder is productive of orthopedic 
manifestations shown to be no more than mild limitation of 
motion of the lumbar spine (70 degrees of forward flexion) 
with pain on motion, and neurologic manifestations consistent 
with mild sciatic nerve impairment bilaterally.




CONCLUSIONS OF LAW

1.  The veteran's current psychiatric disorder was not 
incurred in or aggravated by his military service.  
38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 
3.304, 3.307, 3.309 (2006).

2.  The veteran's current psychiatric disorder is proximately 
due to or the result of his service-connected low back 
disorder.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 1137, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.303, 3.159, 3.303, 3.310  (2006).

3.  The criteria for a disability rating in excess of 20 
percent prior to September 23, 2002, for the veteran's low 
back disorder are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A 
and 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).

4.  As of September 23, 2002, the criteria for a separate 
disability rating of 10 percent for the orthopedic 
manifestations of the veteran's low back disability 
(limitation of motion with pain on motion) are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 4.71a, Diagnostic Code 5292 and 5293 
(2003); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 
4.45, 4.59 and 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2006).

5.  As of September 23, 2002, the criteria for a separate 
disability rating of 10 percent for the neurologic 
manifestations (sciatic nerve impairment) of the veteran's 
low back disability affecting the right lower extremity are 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 
4.124a, Diagnostic Code 8520 (2006).



6.  As of September 23, 2002, the criteria for a separate 
disability rating of 10 percent for the neurologic 
manifestations (sciatic nerve impairment) of the veteran's 
low back disability affecting the left lower extremity are 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 
4.124a, Diagnostic Code 8520 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; (3) of the information and 
evidence that the claimant is expected to provide; and (4) 
that he or she should provide any evidence in his or her 
possession that pertains to the claim.  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
38 C.F.R. § 3.159(b)(1) (2006); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

In the present case, notice was provided to the veteran in 
May 2002, prior to the initial AOJ decision on his claims for 
service connection.  Although this notice was deficient in 
that it failed to provide notice to the veteran of the fourth 
Pelegrini II element, notice of this element was provided in 
a April 2005 letter.  These letters read as a whole advised 
the veteran of the all the Pelegrini II elements as stated 
above.  The veteran's claims were readjudicated in July 2005 
after affording him with an opportunity to respond to the 
April 2005 letter.  Thus the Board finds that the late timing 
of the notice of the fourth Pelegrini II element is 
nonprejudicial error as the veteran has been afforded 
appropriate notice and subsequent adjudication.  See Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board notes that the veteran's claim for service 
connection for a back condition (spinal stenosis of the 
lumbar region) was granted in a July 2005 rating decision and 
was evaluated as 20 percent disabling effective April 19, 
2002 (the date the veteran's claim was filed).  The veteran 
disagreed with the 20 percent evaluation of this now service-
connected disability in September 2005.  Thereafter the RO 
provided notice to the veteran of the Pelegrini II elements 
of how to establish an increased rating.  However, since the 
veteran's claim was initially one for service connection, 
which has been granted, the Board finds that VA's obligation 
to notify the veteran was met as the claim for service 
connection was obviously substantiated.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Therefore, any 
deficiency in the September 2005 notice relating to the 
veteran's appeal for an increased rating is not prejudicial 
to the veteran.

The Board also notes that the veteran was provided notice in 
May 2006 pursuant to Dingess v. Nicholson, 19 Vet. App. 473 
(2006), that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  However, given the denial of the veteran's 
claims, any questions as to a disability rating or effective 
date are moot.  Thus the Board finds that the veteran has not 
been prejudiced by VA's failure to provide notice earlier on 
these elements of his claims.

Finally, the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  He was told it was his responsibility to support 
the claims with appropriate evidence and has been given the 
regulations applicable to VA's duty to notify and assist.  
Indeed, the veteran submitted substantial evidence in 
connection with his claims, which indicates he knew of the 
need to provide VA with information and evidence to support 
his claims.  Thus the Board finds that the purposes behind 
VA's notice requirement have been satisfied, and VA has 
satisfied its "duty to notify" the veteran. 

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  VA 
outpatient records are in the file for treatment from March 
2000 through April 2006.  The veteran provided private 
medical treatment record, but did not provide a release for 
VA to obtain any additional records although asked to do so.  
The veteran was notified in the rating decisions, Statements 
of the Case and Supplemental Statements of the Case of what 
evidence the RO had obtained and considered in rendering its 
decisions.  He submitted multiple statements (the last one in 
May 2006) that he had no additional evidence to submit.  VA 
is only required to make reasonable efforts to obtain 
relevant records that the veteran has adequately identified 
to VA.  38 U.S.C.A. § 5103A(b)(1) (West 2002).   VA, 
therefore, has made every reasonable effort to obtain all 
records relevant to the veteran's claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran was 
afforded VA examinations on his claims in March 2005.  

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claims. 



II.  Service Connection for a Psychiatric Disorder

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2006).  In order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The RO denied the veteran service connection for a 
psychiatric disorder on a direct basis, and the Board agrees.  
Although the service medical records show that the veteran 
received psychiatric treatment in service, it is clear that 
this was an acute episode.  The veteran was hospitalized in 
December 1971 with a diagnosis of schizophrenic reaction, 
acute, manifested by loose associations, paranoid delusions, 
impaired judgment, flat affect, and deterioration of his 
personality.  The veteran, who was in Belgium at the time of 
his hospitalization, was evacuated back to the States and was 
treated at the U.S. Army Hospital Special Treatment Center at 
Fort Gordon, Georgia.  At the time of his discharge from the 
hospital in January 1972, his diagnosis had been downgraded 
to situation reaction of adult life, acute, moderate, as 
manifested by increasing withdrawal and anger; moderate 
stress of separation from family; predisposition not known; 
treated and improved with minimal impairment for routine 
military duty.  The discharge summary shows the veteran was 
discharged to duty.  Although the veteran reported that he 
was transferred as a patient to the U.S. Army Hospital at 
Fort Riley, Kansas, his service records actually indicate 
that he was discharged to duty in January 1972 from the 
hospital at Fort Gordon, Georgia, and that his last duty 
assignment was with Medical Company MEDDAC at Fort Riley, 
Kansas.  There are no records to indicate that the veteran 
was ever a patient at the Army Hospital or received 
psychiatric treatment at Fort Riley.  The veteran underwent a 
separation examination in August 1972 which failed to find 
any psychiatric disorder.

There are no treatment records after service for any 
psychiatric complaints or disorders until 2000.  This 2000 
treatment coincided with a significant change in the 
veteran's health due to an aspergillus infection of the 
lungs.  

The veteran underwent a VA examination in March 2005.  The 
diagnosis given was anxiety disorder secondary to the 
veteran's medical conditions.  The examiner agreed with the 
diagnosis of situational reaction to adult life given by the 
psychiatrist at Fort Gordon, Georgia, as the veteran appeared 
to have had a codependent relationship with his mother that 
he transferred to his wife after their marriage, and the 
veteran did not have a lot of coping skills from which to 
draw when he experienced stress.  Although the veteran's 
cites ill treatment received at the school he was assigned to 
in Belgium as the cause of his psychiatric breakdown in 
December 1971, it was not documented by anyone in any of the 
records except for that he was having stress at work.  
Rather, the main complaint at that time appeared to be 
anxiety over his relationship with his wife and his 
separation from her.  His current anxiety has been documented 
on multiple occasions as being secondary to his medical 
problems, and that was the main subject that he continued to 
return to during the interview with the VA examiner.  

Thus the Board finds that the preponderance of the evidence 
is against the veteran's claim for service connection on a 
direct basis.  The Board, however, finds that the evidence 
raises a reasonable doubt whether the veteran's current 
anxiety disorder is related, at least in part, to his now 
service-connected low back disorder.

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2005).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2005); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  In Allen, the United States Court of Appeals 
for Veterans Claims (Court) indicated that the term 
"disability" as used in 38 U.S.C.A. § 1110 (West 2002) 
"... refers to impairment of earning capacity, and that such 
definition mandates that any additional impairment of earning 
capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition, shall be compensated.  The 
Court then concluded that "... pursuant to § 1110 and 
§ 3.310(a), when aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation."  Id.

The VA examiner limited the cause of the veteran's anxiety 
disorder as due to his pulmonary problems related to his 
aspergillus infection.  The VA treatment records, however, 
relate the veteran's symptoms of anxiety and depression as 
due to chronic pain due to his multiple medical conditions 
that include his low back disorder as well as his pulmonary 
disorder.  Several of the treatment records identify the 
veteran's back disorder as one of the conditions causing him 
chronic pain.  The treatment records do not clearly identify 
the veteran's pulmonary disorder as the only cause for his 
anxiety disorder.  The Board also notes that the VA 
examination was conducted prior to service connection for the 
veteran's low back disorder was granted in July 2005.  Thus 
the evidence creates a reasonable doubt that the veteran's 
current anxiety disorder is in at least part due to the 
veteran's now service-connected low back disorder.  
Reasonable doubt is resolved in favor of the veteran.

Thus the Board finds the veteran's current psychiatric 
disorder, diagnosed as anxiety disorder, to be proximately 
due to or the result of his service-connected low back 
disorder.  Service connection is, therefore, warranted for an 
anxiety disorder as secondary to the veteran's service-
connected low back disorder.

III.  Increased Rating for Low Back Disorder

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2006).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2006), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3 (2006).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2006).  

The veteran was granted service connection in a July 2005 
rating decision for his low back disorder (characterized as 
spinal stenosis of the lumbar area), which was evaluated as 
20 percent disabling effective April 19, 2002.  The RO 
evaluated the veteran's low back disorder as intervertebral 
disc syndrome and thus evaluated him under Diagnostic Code 
5243.  

During the pendency of the veteran's claim, VA twice revised 
the criteria for diagnosing and evaluating diseases and 
injuries of the spine set forth in 38 C.F.R. § 4.71a.  The 
first revision, effective September 23, 2002, amended the 
criteria for diagnosing and evaluating intervertebral disc 
syndrome under Diagnostic Code 5293.  67 Fed. Reg. 54,345 
(Aug. 22, 2002).  The second revision, effective September 
26, 2003, changed the diagnostic codes for spine disorders to 
5235 through 5243.  In addition, spine disorders are now 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine.  68 Fed. Reg. 51443 (Aug. 27, 2003).

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process is concluded, VA 
will evaluate the veteran's claim under both the old criteria 
in the VA Schedule for Rating Disabilities and the current 
regulations.  In a recent opinion, VA's Office of General 
Counsel determined that the amended rating criteria can be 
applied only for periods from and after the effective date of 
the regulatory change.  The Board can apply only the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  See 
VAOPGCPREC 3-00.

Prior to September 23, 2002, Diagnostic Code 5293, provided 
for a 10 percent disability rating for mild intervertebral 
disc syndrome, a 20 percent disability rating for moderate 
intervertebral disc syndrome with recurring attacks, a 40 
percent disability rating for severe intervertebral disc 
syndrome with recurring attacks and intermittent relief, and 
a 60 percent disability rating for symptoms analogous to 
pronounced intervertebral disc syndrome with little 
intermittent relief and persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurologic findings 
appropriate to the site of the diseased disc.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002).

Other relevant criteria in effect prior to September 2003 
also provided for a 10 percent evaluation for slight 
limitation of motion of the lumbar spine, a 20 percent 
evaluation for moderate limitation of motion of the lumbar 
spine, and a 40 percent evaluation when limitation of motion 
was severe.  Diagnostic Code 5292.  

The revisions to 38 C.F.R. § 4.71a, Diagnostic Code 5293, 
effective September 23, 2002, for rating intervertebral disc 
syndrome provide that preoperative or postoperative 
intervertebral disc syndrome is evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  Thus, intervertebral disc 
syndrome warranted a 10 percent disability rating when there 
were incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months; a 20 percent rating when there were incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months; a 40 percent 
rating when there were incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months; and a 60 percent rating when there 
were incapacitating episodes having a total duration of at 
least six weeks during the past 12 months.  The revised 
schedule does not provide for an evaluation higher than 60 
percent.  

For purposes of evaluations under Diagnostic Code 5293 
(2003), an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1) (2003).  

When evaluating on the basis of chronic manifestations, 
orthopedic disabilities are evaluated using the rating 
criteria of the most appropriate orthopedic diagnostic code 
or codes; neurologic disabilities are evaluated separately 
using the rating criteria for the most appropriate neurologic 
diagnostic code or codes.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, Note (2) (2003).  In the latter regard, impairment 
of the sciatic nerve is addressed under Diagnostic Code 8520.  
Under this code, in effect throughout the appeal period, 
complete paralysis, where the foot dangles and drops, no 
active movement possible of muscles below the knee, flexion 
of knee weakened or (very rarely) lost is assigned an 80 
percent rating.  Incomplete paralysis that is mild is 
assigned a 10 percent rating.  Moderate incomplete paralysis 
is assigned a 20 percent rating, moderately severe 
incomplete paralysis is assigned a 40 percent rating, and 
severe, incomplete paralysis of the sciatic nerve, with 
marked muscle atrophy is assigned a 60 percent evaluation.  

Effective September 26, 2003, VA revised the criteria for 
evaluating general diseases and injuries of the spine.  68 
Fed. Reg. 51,454 (Aug. 27, 2003).  This amendment to 
38 C.F.R. § 4.71a changed the diagnostic codes for spine 
disorders to 5235 through 5243.  38 C.F.R. § 4.71a (2004).  
Spine disorders are now rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  At that 
time, VA reiterated the September 2002 changes to Diagnostic 
Code 5293 for intervertebral disc syndrome, although re-
numbered as Diagnostic Code 5243.  The Board notes a 
technical correction was published reinserting the two notes 
to Diagnostic Code 5243 that was inadvertently omitted.  69 
Fed. Reg. 32,449 (June 10, 2004).

The amended rating criteria now define normal range of 
motion for the various spinal segments for VA compensation 
purposes.  Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexions are zero to 30 degrees, and left 
and right lateral rotations are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
are the maximum that can be used for calculation of the 
combined range of motion.  See 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(2) (2006).  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the revised 
rating criteria provide a 100 percent rating for unfavorable 
ankylosis of the entire spine; and a 50 percent rating for 
unfavorable ankylosis of the entire thoracolumbar spine.  
The criteria for a 40 percent rating are forward flexion of 
the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 20 percent 
rating is warranted for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 10 percent rating is 
provided for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.  See 38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine (2006).  

The fact that the revised criteria include symptoms such as 
pain, stiffness, aching, etc., if present, means that 
evaluations based on pain alone are not appropriate, unless 
there is specific nerve root pain, for example, that could be 
evaluated under the neurological sections of the rating 
schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of 
the following:  difficulty walking because of a limited line 
of vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (5) (2005).  Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  Id.  

VA treatment records show consistent reports of back pain 
that is treated with medication.  An August 30, 2002 note of 
History and Physical Examination reports a chronic history 
of low back pain radiating to the right lower leg without 
history of urinary or fecal incontinence.  A magnetic 
resonance imaging (MRI) study was conducted on August 22, 
2002.  This MRI revealed multilevel disc herniations from 
the L3 to S1 vertebral bodies with moderate spinal canal 
stenosis at the level of L4-L5.  A September 3, 2002 
Internal Medicine Clinic addendum note indicates the veteran 
stated his back pain is controlled by Oxycodone.  On exam, 
he had good strength in his thighs, legs, feet and great 
toes, and reflexes were present in the knees and ankles.  He 
denied numbness as a significant problem.  He also denied 
any bowel or bladder incontinence.  He was referred to 
neurosurgery for a consult.

The veteran had a neurosurgery consult on November 22, 2002.  
He complained of chronic low back pain and bilateral lower 
extremity pain for 20 years, but worse the past 3 to 4 
weeks.  Pain was along the L5 distribution greater on the 
right than the left.  Examination revealed 5/5 motor 
strength, slightly decreased pedal pulses, hyporeflexia in 
bilateral lower extremities diffusely, and tenderness in the 
lumbosacral region.  It was noted that the MRI showed 
degenerative joint disease, small herniated nucleus pulposus 
at the L3-4 and L5-S1 levels with a moderate to large 
herniated nucleus pulposus at the L4-L5 level and moderate 
stenosis at the L4-L5 level.  It was also noted that his 
history has been complicated by his aspergillosis infection 
of the lungs for three years.  Also because of his 
aspergillus infection, he cannot have epidurals from which 
he has benefitted in the past.  Surgery was recommended but 
the veteran first had to be cleared by pulmonary as he was a 
questionable candidate due to his history of hemoptysis when 
lying on one side.  To date, it does not appear that the 
veteran has undergone surgical intervention for his low back 
disorder.  Current records indicate that neurosurgery has 
decided to watch him as he is high risk for surgery due to 
his respiratory condition.

Current VA treatment records show the veteran continues to 
complain of back pain, which is now treated with Methadone.  
The records show that his pain is stable on the Methadone, 
but is still symptomatic.

The veteran underwent a VA examination in March 2005 for his 
low back disorder.  The veteran complained of continual pain 
in the low lumbar area with radiation down both legs for the 
last 20 years.  The characteristics are sharp pain and 
sciatica-like pain down both legs.  The intensity is 
moderately severe.  Treatments include multiple medications 
including narcotic agents.  He is currently on Methadone.  
Precipitating factors include prolonged walking or standing 
or any weight lifting at all.  He must go to bed two or 
three times a month for a day or so because of increasing 
pain.  He occasionally uses a brace and walks with a cane.  
He can walk only approximately 50 yards without having to 
stop and rest due to pain.  Physical examination revealed 
lumbar paraspinous spasm and tenderness to palpation 
bilaterally.  Range of motion revealed 70 degrees of forward 
flexion, 15 degrees of extension, 10 degrees of left lateral 
flexion, 20 degrees of right lateral flexion, and 20 degrees 
of both left and right lateral rotation.  There was no fixed 
deformity, ankylosis, or kyphosis.  Neurological examination 
revealed straight leg raising positive bilaterally at 50 
degrees.  He had normal motor function of the thighs and 
forelegs.  Deep tendon reflexes were normal in the patellar 
areas, but abnormal, only trace to 1+, in the bilateral 
Achilles areas.  Lasegue's sign was not present.  There was 
absence of sensation to light touch over the dorsum of both 
feet and only trace pinprick over the dorsum of the feet. 
The diagnoses, based upon the August 2002 MRI findings, were 
severe multilevel disc herniation from L3 to S1, and 
moderate spinal canal stenosis at level L4-5.  

Rating Criteria Prior to September 23, 2002

Under these rating criteria, the veteran's symptoms most 
closely resemble intervertebral disc syndrome.  He is 
currently rated as 20 percent disabling under the rating 
criteria (see Diagnostic Code 5293) for moderate 
intervertebral disc syndrome with recurring attacks.  In 
order to warrant a higher rating under Diagnostic Code 5293, 
the medical evidence would have to show severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief.    

Although the veteran has consistent complaints of back pain, 
there is no medical evidence showing that the veteran has 
severe recurring attacks with only intermittent relief.  
Rather the medical records show the veteran's low back pain 
is controlled by the use of medication.  Furthermore, the 
records only show intermittent complaints of pain radiating 
to the lower extremities.  The veteran has denied bowel or 
bladder incontinence.  Thus the Board finds that a 
disability rating higher than 20 percent for the veteran's 
low back disorder is not warranted under the rating criteria 
for intervertebral disc syndrome because the medical 
evidence does not show his condition to be severe.  A higher 
rating is also not warranted under any other diagnostic code 
as the medical evidence does not show that the veteran has 
severe limitation of motion of the lumbar spine, ankylosis 
of the spine, severe lumbosacral strain, or residuals of a 
fracture of a vertebra.

September 23, 2002 to September 26, 2003

The change in the rating criteria for intervertebral disc 
syndrome created an alternative means of evaluating 
intervertebral disc syndrome.  Basically intervertebral disc 
syndrome is now rated on the total duration of 
incapacitating episodes within the last 12 months or by 
combining separate evaluations for its orthopedic and 
neurologic manifestations.  The Board finds that evaluation 
based on the total duration of incapacitating episodes is 
not feasible as the medical evidence fails to show that the 
veteran has incapacitating episodes which have been treated 
by a doctor who prescribed bed rest.  Rather the medical 
evidence shows that the veteran's low back disorder is 
stable on medications.  Although the veteran has stated that 
he has to go to bed two to three times a month due to his 
low back pain, there is no medical evidence to support that 
these episodes required treatment by a doctor who prescribed 
such bed rest.  

Thus the veteran's low back disorder shall be evaluated 
based on the orthopedic and neurologic manifestations.  
There is no medical treatment record during this period of 
time showing the veteran's range of motion of the lumbar 
spine or even that he had limitation of motion of the lumbar 
spine.  The treatment records only show that the veteran had 
tenderness in the lumbosacral region with complaints of pain 
for which he was treated with narcotic medication.  Based 
upon the August 2002 MRI findings, the veteran did not have 
ankylosis of the lumbar spine.  

Limitation of the lumbar spine was evaluated under 
Diagnostic Code 5292.  Slight limitation of motion warranted 
a 10 percent rating.  Moderate limitation of motion 
warranted a 20 percent rating.  Severe limitation of motion 
warranted a 40 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).  In evaluating the orthopedic 
manifestations, the Board must also consider whether a 
higher disability evaluation is warranted on the basis of 
functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40 and 4.45 (2005); see DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Functional loss contemplates the 
inability of the body to perform the normal working 
movements of the body with normal excursion, strength, 
speed, coordination and endurance, and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain.  38 C.F.R. § 4.40 (2005).  A part that 
becomes painful on use must be regarded as seriously 
disabled.  Id.; see also DeLuca.  As regards the joints, 
factors to be evaluated include more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  38 C.F.R. § 4.45(f) (2005).  

Thus, although the medical records do not show limitation of 
motion of the lumbar spine, they do show tenderness in the 
lumbosacral region with consistent complaints of pain and 
treated with medication therefor.  Thus the Board finds that 
a 10 percent disability rating is warranted for the 
orthopedic manifestations of the veteran's low back 
disorder.  As for the neurologic manifestations, the 
neurosurgery consult note from November 2002 shows the 
veteran reporting chronic bilateral lower extremity pain in 
an L5 distribution with the right greater than the left.  
Physical examination showed hyporeflexia bilaterally, but 
motor findings were 5/5.  Thus the Board finds sufficient 
evidence that the veteran had an impairment of the sciatic 
nerve.  Mild paralysis of the sciatic nerve is evaluated as 
10 percent disabling.  38 C.F.R. § 4.124a, Diagnostic Code 
8520 (2006).  As the evidence shows the veteran has sciatic 
nerve impairment in both lower extremities, a 10 percent 
evaluation is awarded for each lower extremity.  A higher 
evaluation is not warranted unless the evidence shows 
moderate paralysis of the sciatic nerve, which is not shown.

Thus the Board finds that, for this period, the veteran is 
entitled to a 10 percent evaluation for the orthopedic 
manifestations of his low back disorder, a 10 percent 
evaluation for mild sciatic nerve impairment of the right 
lower extremity, and a 10 percent evaluation for mild 
sciatic nerve impairment of the left lower extremity.  
Combining these ratings under 38 C.F.R. § 4.25, the veteran 
is therefore granted a combined 30 percent disability rating 
for the period commencing September 23, 2002.

As of September 26, 2003

As previously mentioned, the criteria for rating spine 
disorders was again amended as of September 26, 2003, and 
spine disorders are now rated under a General Rating Formula 
for Diseases and Injuries of the Spine.  The rating criteria 
for intervertebral disc syndrome effective September 23, 
2002 was continued to the extent that intervertebral disc 
syndrome is alternately evaluated on the number of 
incapacitating episodes in the last 12 month period or on 
its orthopedic and neurologic manifestations.  A review of 
the medical evidence since September 2003 fails to show that 
the veteran has had any incapacitating episodes requiring 
treatment by a doctor with doctor prescribed bed rest.  
Rather the evidence shows that the veteran's low back 
disorder is stable on his current medications.  Thus 
evaluation of the veteran's low back disorder on the basis 
of incapacitating episodes is not warranted.

As for evaluating the separate orthopedic and neurologic 
manifestations of the veteran's low back disorder, the March 
2005 VA examination provides the best evidence for rating 
the current condition of the veteran's low back disorder.  
The orthopedic manifestations found at the VA examination 
include limitation of motion of the thoracolumbar spine but 
only to 70 degrees of forward flexion, and 155 degrees of 
combined range of motion, with pain on all motions.  There 
was no deformity, ankylosis or kyphosis found.  Such 
findings are consistent with a 10 percent evaluation under 
the General Rating Formula for Diseases and Injuries of the 
Spine.  38 C.F.R. § 4.71a (2006).  A higher rating would 
require findings of forward flexion of the thoracolumbar 
spine no greater than 60 degrees; a combined range of motion 
of the thoracolumbar spine no greater than 120 degrees; 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis or abnormal kyphosis; or ankylosis of the 
spine.  Since the medical evidence fails to show any of 
these criteria, a disability rating higher than 10 percent 
for the orthopedic manifestations of the veteran's low back 
disorder is not warranted.

As for the neurologic manifestations, an evaluation higher 
than 10 percent for sciatic nerve impairment requires at 
least moderate paralysis of the sciatic nerve.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8520 (2006).  The VA examination 
findings showed positive straight leg raisings at 50 degrees 
bilaterally, normal motor function of the thighs and 
forelegs, and normal deep tendon reflexes in the patellar 
areas but abnormal deep tendon reflexes, only trace to 1+, 
in the bilateral Achilles areas.  There was also absence of 
sensation to light touch over the dorsum of both feet and 
only trace pinprick over the same area.  These findings are 
consistent with a mild impairment of the sciatic nerve 
because there are no findings of weakness, or loss of motor 
function.  Thus a rating higher than 10 percent per lower 
extremity for sciatic nerve impairment is not warranted.

Accordingly, the Board finds under the current rating 
criteria, that the combined rating of 30 percent is 
continued and a higher rating is not warranted because the 
medical evidence fails to establish the veteran's low back 
disorder is consistent with the criteria for either a higher 
rating for the orthopedic or neurologic manifestations.  

For the foregoing reasons, the Board finds that a 30 percent 
combined disability rating for the veteran's low back 
disability is warranted as of September 23, 2002.


ORDER

Entitlement to service connection for an anxiety disorder as 
secondary to the veteran's service-connected low back 
disorder is granted.

Entitlement to a disability rating in excess of 20 percent 
prior to September 23, 2002, for the veteran's low back 
disorder, is denied.

As of September 23, 2002, entitlement to a separate 10 
percent disability rating for the orthopedic manifestations 
of the veteran's low back disorder is granted, subject to 
controlling regulations governing the payment of monetary 
benefits.

As of September 23, 2002, entitlement to a separate 10 
percent disability rating for sciatic nerve impairment 
affecting the right lower extremity (i.e., the neurologic 
manifestations of the veteran's low back disorder) is 
granted, subject to controlling regulations governing the 
payment of monetary benefits.

As of September 23, 2002, entitlement to a separate 10 
percent disability rating for sciatic nerve impairment 
affecting the left lower extremity (i.e., the neurologic 
manifestations of the veteran's low back disorder) is 
granted, subject to controlling regulations governing the 
payment of monetary benefits.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


